DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 4/16/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018108953.8 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22, 27-31 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0243161 (Tucker).
For claim 19, Tucker teaches a method for generating laser radiation using a temperature-controlled optical setup, the method comprising: 

introducing pump beam radiation into the optically non-linear solid state medium of the resonator (fig. 10, 300, fundamental, [0058]); 
generating outgoing wavelengths of laser radiation from the optically non-linear solid state medium of the resonator (fig. 10, 310 and 320, [0059]-[0060]); 
adjusting a resonator length by setting a first temperature value within a first section of an active region of the resonator (fig. 10, 104, adjusting the temperature necessarily adjusts the resonator length (the optical path length) as the index of refraction changes with temperature in the resonator); 
and matching phases of the generated wavelengths and wavelengths of the introduced pump beam radiation by setting a second temperature value within a second section of the active region of the resonator (fig. 10, 102, [0030]).
For claim 20, Tucker teaches the active region extends over the optically non-linear solid state medium (fig. 10, the optically non-linear solid state medium 100 is a single uniform solid state material so the active region extends over the optically non-linear solid state medium).
For claim 21, Tucker teaches the resonator comprises a first resonator mirror and a second resonator mirror arranged at opposite ends of the optically non-linear solid state medium (first resonator mirror, lower left mirror 350, is on the left end of medium 100 while second resonator mirror, the upper right mirror 350, is on the right end of medium 100).
	For claim 22, Tucker teaches the first and second resonator mirrors are mirror surfaces positioned on outer sides of opposite ends of the optically non-linear solid state medium (lower left mirror surface 350 is on the outer side of the left end of medium 100 while the upper right mirror surface 350 is on the outer side of the right end of medium 100).
	For claim 27, Tucker teaches at least one of the first temperature value and the second temperature value is controlled to a setpoint value, wherein the set point value is influenced by a frequency of the pump beam radiation (the setpoint is chosen to achieve phase matching in section 102 ([0031]) and phase matching is influenced by the frequency of the beams; therefore the set point is influenced by the frequency of the pump beam radiation).
For claim 28, Tucker teaches a device for generating laser radiation, the device comprising: 
a temperature-controlled optical setup comprising an optically non-linear solid state medium (fig. 10, 100, [0060]) arranged in a resonator (fig. 10, defined by mirrors 350, [0060]) and an active region (fig. 10, 100), wherein outgoing laser radiation (fig. 10, 310 and 320, [0059]-[0060]) is generated from a pump beam (fig. 10, 300, fundamental, [0058]) introduced into the optically non-linear solid state medium; and 
a first temperature actuator and a second temperature actuator, wherein the first and second temperature actuators are configured to independently adjust temperature values in the active region of the optically non-linear solid state medium, wherein the first temperature actuator is configured regulate a length of the resonator by setting a first temperature value within a first portion of the active region (fig. 10, 104, adjusting 
For claim 29, Tucker teaches the active region extends over an entire optically non-linear solid state medium (fig. 10, the optically non-linear solid state medium 100 is a single uniform solid state material so the active region extends over the optically non-linear solid state medium).
For claim 30, Tucker teaches the resonator comprises a first resonator mirror and a second resonator mirror, wherein the first and second resonator mirrors are positioned at opposite ends of the optically non-linear solid state medium (first resonator mirror, lower left mirror 350, is on the left end of medium 100 while second resonator mirror, the upper right mirror 350, is on the right end of medium 100).
For claim 31, Tucker teaches the first and second resonator mirrors are mirror surfaces on an outside surface of the opposite ends of the optically non-linear solid state medium (lower left mirror surface 350 is on the outer side of the left end of medium 100 while the upper right mirror surface 350 is on the outer side of the right end of medium 100).
For claim 36, Tucker teaches a control unit configured to regulate at least one of the first temperature and the second temperature to a specified value, wherein the specified value is dependent on a frequency of the pump beam (fig. 10, 114 the .
Allowable Subject Matter
Claims 23-26 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 23-16 and 32-35, Tucker represents the closest prior art. Tucker does not teach the additional limitations in the dependent claims and there is no clear motivation or suggestion to modify Tucker to meet the additional limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Michael Carter/           Primary Examiner, Art Unit 2828